          Case 1:20-cv-01426-NONE-JLT Document 10 Filed 12/14/20 Page 1 of 2


1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT
9
                                        EASTERN DISTRICT OF CALIFORNIA
10
11   DECHERI HAFER,                                                   Case No.: 1:20-cv-01426-NONE-JLT
12                       Plaintiff,                                   ORDER GRANTING MOTION TO PROCEED
13              v.                                                    IN FORMA PAUPERIS (Doc. 9)

14   UNKNOWN,                                                         ORDER DENYING MOTION FOR
                                                                      APPOINTMENT OF A DISTRICT JUDGE (Doc.
15                       Defendant.                                   8)
16
17              The Court may authorize the commencement of an action without prepayment of fees when an

18   individual “submits an affidavit that includes a statement of all assets such person . . . possesses [and]

19   that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). The Court

20   has reviewed the plaintiff’s application (Doc. 9) and has determined it satisfies the requirements of 28

21   U.S.C. § 1915(a). Therefore, Plaintiff’s motion to proceed in forma pauperis (Doc. 9) is GRANTED.

22              Plaintiff also moves the Court to appoint a district judge to this case. (Doc. 8) This case is

23   currently assigned to “NONE.” This Court is experiencing a judicial crisis and lacks sufficient district

24   judges at this time to assign a district judge to every civil case.1 Nevertheless, when it becomes

25   necessary for a ruling on dispositive motion or for trial, the matter will be reassigned at that time.

26   Though the plaintiff has declined the jurisdiction of the Magistrate Judge, in this District, all pretrial

27   matters are assigned to the Magistrate Judge (Local Rule 301), and this assignment does not require the

28
     1
         See Order of the Judicial Council of the Ninth Circuit, dated April 16, 2020.

                                                                  1
       Case 1:20-cv-01426-NONE-JLT Document 10 Filed 12/14/20 Page 2 of 2


1    consent of the parties because these duties fall within the Magistrate Judge’s authority (28 U.S.C. §

2    636). At this time, there are no dispositive motions pending and no other reason that this case needs

3    assignment to a district judge. Therefore, the motion to assign a district judge (Doc. 8) is DENIED.

4
5    IT IS SO ORDERED.

6       Dated:     December 14, 2020                          /s/ Jennifer L. Thurston
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
